Citation Nr: 1629626	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  99-11 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease.

2.  Entitlement to service connection for a disability manifested by headaches, sleepiness, poor memory and concentration, and sexual dysfunction, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability manifested by low back pain with numbness and weakness of the legs, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to January 23, 2013.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1981 to April 1983 and from November 1990 to May 1991 with service in the Persian Gulf.  The Veteran also had periods of inactive duty training and active duty for training as a member of the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1998, February 2010 and December 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In January 2006, the Board denied the claims.  The Veteran appealed to the Court of Appeals for Veterans Claims (the Court).  In May 2007, the Court granted a Joint Motion for Remand, vacating the January 2006 Board decision and remanding the issues so that documents in the claims file may be translated from Spanish to English.  In January 2009 and May 2009, the Board remanded the issues for further development, including VA examinations.

The issues of entitlement to service connection for a disability manifested by headaches, sleepiness, poor memory and concentration, and sexual dysfunction, to include as a qualifying chronic disability under 38 C.F.R. § 3.317; entitlement to service connection for a disability manifested by low back pain with numbness and weakness of the legs, to include as a qualifying chronic disability under 38 C.F.R. § 3.317; entitlement to an initial compensable rating for erectile dysfunction and entitlement to an initial rating in excess of 70 percent prior to January 23, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disorder had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds service connection for a low back disorder is warranted.  During the appeal period, the Veteran was diagnosed with L4-L5 herniated nucleus pulposus, and L5-S1 bulging disc, L5-S1 spondylitis, chronic lumbosacral strain, infectious spondylodiscitis at L5-S1, multilevel degenerative disc disease with narrowing of the neural foramin and joint space narrowing, discogenic disease, lumbalia, chronic active lumbosacral strain-myositis and L5 spondylosis.  See April 2009 VA Examination Report.  He reported that he injured his low back in service while lifting heavy boxes of ammunition, and that his low back symptoms have been recurrent since that incident.  In support of his claim, he submitted multiple statements from his fellow service members and his wife confirming that he suffered a low back injury in service and has had recurrent low back symptoms since his separation from service.  See September 1995 Written Statement of F.A.; July 1999 and November 2007 Written Statements of W.R.; November 1995 Written Statement of L.E.S.P.  The Veteran and his witnesses are competent to give testimony of the injury and symptoms they observed, and the Board finds their reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Finally, the Veteran's treating physician and a private examiner opine that the Veteran's current low back disorders are related to the low back injury he sustained in service.  Both physicians noted that they had reviewed relevant documents and/or were familiar with the Veteran's relevant medical history through interview or a course of treatment over time and both opined that the injury the Veteran sustained during service developed into the current low back disorders he exhibits.  See Medical Opinions of Dr. R.M. and Dr. K.L.J.  The Board finds these physicians' opinions highly probative as they contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. § 3.303.  The Board notes that two VA examiners provided negative nexus opinions; however, as both of these opinions failed to consider the competent and credible reports of the Veteran and his lay witnesses, the Board affords them little probative value.


ORDER

Service connection for lumbar spine degenerative disc disease is granted.


REMAND

The Board finds that the remaining claims must be remanded.  The record shows that the Veteran has received treatment from the VA; however, it does not appear that his most recent VA records have been obtained and associated with the claims file.  Thus, remand is in order to obtain these records.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In the January 2009 and May 2009 remands, the Board directed that a VA examination and opinion be obtained addressing the nature, extent, and etiology of any disability manifested by headaches, sleepiness, poor memory and concentration, and sexual dysfunction found to be present on examination.  Although an examination was conducted regarding the Veteran's sexual dysfunction, the nature and etiology of his chronic headaches, sleepiness, poor memory and concentration were not addressed.  As such, a new VA examination and medical opinion must be completed on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's appeal with regard to the initial 70 percent rating assigned for his service-connected PTSD prior to January 23, 2013 must remanded for the issuance of a Statement of the Case (SOC).  In a December 2011 rating decision, the RO granted service connection for PTSD effective December 22, 1994, and assigned a 50 percent disability rating.  In April 2012, the Veteran submitted a Notice of Disagreement (NOD) with the 50 percent evaluation assigned.  In March 2013, the RO issued another rating decision increasing the initial rating to 70 percent prior to January 23, 2013, and granting a 100 percent rating thereafter.  The RO also granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) beginning December 22, 1994.  The RO stated that the March 2013 rating decision was considered a full grant of the benefit sought on appeal; however, as the Veteran was not granted the highest disability rating for the entire period on appeal, this statement was inaccurate and the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO has not issued a SOC regarding this issue.  As such, the issue of entitlement to an initial rating in excess of 70 percent prior to January 23, 2013 must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the schedular criteria for rating mental disorders that were in effect at the beginning of the rating period at issue for the Veteran's PTSD were amended were amended effective November 7, 1996.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) (amending the sections of the VA schedule for rating mental disorders); see also 38 C.F.R. § 4.130 (general rating formula for mental disorders) (2009).  As such, the Veteran's claim for a higher initial rating must be considered under both the former and the current criteria.  The amended rating criteria, if favorable to the claim, can be applied only for periods from the effective date of the regulatory change.  However, the old regulations will be considered for the periods both before and after the change was made.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Prior to November 7, 1996, Diagnostic Code 9411 provided that a 100 percent evaluation required virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment.  These criteria provide three independent bases for granting a 100 percent disability evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In addition, the former 38 C.F.R. § 4.16(c) provided that in cases where a mental disorder was assigned a 70 percent evaluation and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989).  38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  See 61 Fed. Reg. 52695 (Oct. 8, 1996).  On remand, the AOJ should consider the Veteran's claim for a higher initial rating under both the former and the current criteria, as set forth above.


Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a SOC regarding the issue of entitlement to an initial rating in excess of 70 percent for PTSD prior to January 23, 2013.  The AOJ should consider the Veteran's claim for a higher initial rating under both the former and current diagnostic criteria, as noted above.  The Veteran should be advised of the requirements to timely perfect an appeal.  

2.  Obtain all outstanding VA treatment records and associate them with the claims file.  If no outstanding records are available, a negative response should be provided.

3.  Ask the Veteran to identify any private medical care providers who treated him for his headaches, erectile dysfunction and/or PTSD.  After securing the necessary release, associate any such identified records with the claims file. 

4.  Then schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any disability manifested by headaches, sleepiness and poor memory and concentration found to be present.  The claims file should be made available to and reviewed by the examiner.

A complete history of the claimed disorder should be obtained from the Veteran.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ?  If yes, was that increase in severity due to the natural progress of the disease?

The Board notes that the Veteran is service-connected for a psychiatric disorder.  If it is determined that the sleepiness, poor memory and/or poor concentration are symptoms of his service-connected psychiatric disorder, such an opinion should be provided by the examiner.

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  It is requested that the examiner consider and reconcile the conflicting medical opinions of record and any contradictory evidence regarding the above questions.

5.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental SOC and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


